Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Application 16/949,895 filed 11/19/2020 with preliminary amendment filed 11/24/2020 has been examined.
Claims 1-20 have been cancelled.
Claims 21-40 have been added.
This, claims 21-40 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-24, 26-31, 33-38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nastacio et al., US Pub. No.: 2010/0179915, in view of Friend et al., US Pub. No. 2011/0313803.


a database system 
(Nastacio [0062])
configurable to cause:

obtaining a first request from a first computing device of a first user of a social networking
system to share a file with at least a first one of a plurality of groups of users of the social
networking system, 
(Nastacio [0040] The client 104 is configured to communicate with servers and other devices connected to the network 108 to locate, access, and read feeds 102 as well as other web-based content including websites, audio content, video content, XML/HTML content and the like.; see also [0042] Content may include text files, HTML pages, pictures, audio or any other digital content.)

the first request capable of indicating a selection of at least the first group by the
first user;
(Nastacio [0013] In a further embodiment, the apparatus may include a subscriber module that defines a subscriber group of users subscribing to the single aggregated feed. The subscriber
module also manages subscriptions for users of the subscriber group;
see also [0010] The aggregation module receives an aggregated feed request and retrieves a set of feeds tagged by members of the collaboration group that satisfy the feed tag protocol.; see also [0016] The operations of the computer program product include defining a collaboration group of one or more members with each member having an online relationship to each other. The operations of the computer program product also include defining a feed tag
protocol that members of the collaboration group have agreed to follow for marking the feeds.)


belonging to the first group;
(Nastacio [0055] The subject matter of the individual feeds 102 making up the aggregated feed 112 is identified by the tags associated with the feeds 102 according to the feed tag protocol
116.)

sending first data to a second computing device of a second user of the social networking
system, the second user belonging to the first group, the first data configured to be processed to
cause the second computing device to display, in a user interface on a display of the second
computing device, a feed of the social networking system, (Nastacio [0061] The feed read module 402 may comprise completely hardware, completely software or a combination of hardware and software that stores, displays, and/or references
items of feeds 102. Examples of a feed read module 402 may include but are not limited to an internet browser, and internet browser plugin, email or feed reading clients; 
see also [0065] With a user defined filter request, the filtering module 406 returns only those content items and/or feeds included within the single aggregated feed 112 that satisfy the users request. Thus, in certain embodiments the filtering module 406 narrows the results within the single aggregated feed 112 which are returned to the feed read module 402 for display or rendering.)

Nastacio does not disclose:
the feed comprising: a plurality of messages, and a representation of the file, the user interface capable of receiving user commentary regarding the file, the user commentary being shareable in the feed as a message;

obtaining a second request from the second computing device to edit the file;

determining, using the database system, that the second user has a permission to edit
structured data of the file;

sending, responsive to determining that the second user has the permission to edit the
structured data of the file, second data to the second computing device, the second data configured to be processed to cause the second computing device to display, on the display, the file in an editable format;

obtaining, in association with the second user, an edit to the structured data of the file;
processing the edit to the structured data of the file to produce an updated file; 

and
updating the feed such that the updated file is accessible to online users belonging to the first
group via one or more feeds of the social networking system;

However, Friend discloses:

the feed comprising: a plurality of messages, and a representation of the file, the user interface capable of receiving user commentary regarding the file, the user commentary being shareable in the feed as a message;
(Friend teaches adding comments/annotations and tasks i.e. commentary discussing the file see [0047] by launching the list authoring surface user interface 120 and subsequently launching the list authoring surface information input component 510, the user may insert tasks, comments, content items or associate the document or portions of the document or tasks 
additional tasks, events, activities or other information associated with the example subtask )

obtaining a second request from the second computing device to edit the file;
(Friend [0036] When the user next opens the specified word processing document, a reminder may surface in the list authoring surface UI 120 to remind the user that a particular paragraph in the word processing document should be edited. According to one embodiment, if such a document is not already opened, if the user sees a reminder to edit an identified document, the document may be opened directly from the list authoring surface UI 120 by selecting the document identified in the UI 120.;
See also [0045] According to embodiments of the invention, an expanded version of the list authoring service user interface 120 may be deployed as illustrated and described above with respect to FIGS. 2 and 3 for entering any desired information including information about or associated with a displayed document 530. According to another embodiment, a list authoring surface information input component 51 0 may be deployed in association with the list authoring surface user interface 120 for entering and annotating data about a given task or information item in the list authoring surface UI 120.)

determining, using the database system, that the second user has a permission to edit
structured data of the file;
(Friend [0054] Receiving parties may incorporate received task lists into their own task lists,
and changes made to such task lists may be persisted back to memory at a remote
server or to local memory on a local computing device. Alternatively, received tasks may be
incorporated into a receiving party's own task list automatically if the receiving party has
permissions to receive the tasks and any updates. Advantageously, such collaboration on one

family and team-working environments. In addition, the use of collaborative lists and the ability
to allow third parties to access a task list and to modify, comment on or otherwise interact with a
task list allows one member of a team or social network or group to monitor the activities of
other members of the group or social network, particularly in the context of team-oriented or
group-oriented tasks;
see also see [0059] According to a first permissioning type, the requested task list items will be available to the requesting user to review, comment on, edit, modify, rearrange, or any other change to the accessed task list items, including persisting changes to memory. Under this first permissioning type, the requesting user may have full access to the task list items in the same manner as the first or owning user. )

sending, responsive to determining that the second user has the permission to edit the
structured data of the file, second data to the second computing device, the second data configured to be processed to cause the second computing device to display, on the display, the file in an editable format;
(Friend [0036] When the user next opens the specified word processing document, a reminder may surface in the list authoring surface UI 120 to remind the user that a particular paragraph in the word processing document should be edited. According to one embodiment, if such a document is not already opened, if the user sees a reminder to edit an identified document, the document may be opened directly from the list authoring surface UI 120 by selecting the document identified in the UI 120.)

obtaining, in association with the second user, an edit to the structured data of the file;
processing the edit to the structured data of the file to produce an updated file; 

the LAS 100 independent of any sociaI networking system ; see also [0042] In addition to storing  each individual entry, information identifying annotations applied to individual entries, for 
example, metadata, or other identifying information may be stored in the list 425 with the associated information entry.)

and
updating the feed such that the updated file is accessible to online users belonging to the first
group via one or more feeds of the social networking system
(Friend [0054] Receiving parties may incorporate received task lists into their own task lists,
and changes made to such task lists may be persisted back to memory at a remote
server or to local memory on a local computing device. Alternatively, received tasks may be
incorporated into a receiving party's own task list automatically if the receiving party has
permissions to receive the tasks and any updates. Advantageously, such collaboration on one
or more task lists allows for an efficient flow of information, particularly in the case of
family and team-working environments. In addition, the use of collaborative lists and the ability
to allow third parties to access a task list and to modify, comment on or otherwise interact with a
task list allows one member of a team or social network or group to monitor the activities of
other members of the group or social network, particularly in the context of team-oriented or
group-oriented tasks).

effective filing date to apply edit sharing/collaboration options as taught by Friend, since it was known in the art that social media systems provide collaboration edits or other modifications where receiving parties may incorporate received task lists into their own task lists, and changes made to such task lists may be persisted back to memory at a remote server or to local memory on a local computing device and received tasks may be incorporated into a receiving party's own task list automatically if the receiving party has permissions to receive the tasks and any updates and advantageously, such collaboration on one or more task lists allows
for an efficient flow of information, particularly in the case of family and team-working environments. (Friend [0054]).

As to claim 22, Friend discloses under the rationale above the database system of claim 21, wherein the permission to edit the structured data of the file comprises one or more of: a permission to edit all data of the file, a permission to edit one or more portions of the structured data of the file, or a permission to edit a schema of the structured data of the file (Friend teaches associate the document or portions of the document i.e. permission to edit portions see [0047] by launching the list authoring surface user interface 120 and subsequently launching the list authoring surface information input component 510, the user may insert tasks, comments, content items or associate the document or portions of the document or tasks associated with the document with one or more people, groups or teams of people; see also [0045] According to embodiments of the invention, an expanded version of the list authoring service user interface 120 may be deployed as illustrated and described above with respect to FIGS. 2 and 3 for entering any desired information including information about or associated with a displayed document 530. According to another embodiment, a list authoring surface information input component 51 0 may be deployed in association with the list authoring surface user interface 

As to claim 23, Nastacio discloses the database system of claim 21, wherein the permission to edit the structured data of the file is assigned to the second user according to one or more of: 
a role of the second user, or a group to which the second user belongs
(Nastacio [0016] A computer program product is also presented to aggregate a plurality of web feed sources. The operations of the computer program product include defining a collaboration
group of one or more members with each member having an online relationship to each other. The operations of the computer program product also include defining a feed tag protocol that members of the collaboration group have agreed to follow for marking the feeds.;
see also [0067] System 200 also includes a subscriber module 502, a subscriber group 504, and a storage module 506. The subscriber module 502 receives subscriptions to an aggregated
feed 112 and defines a subscriber group 504 of users who have access to the aggregated feed 112.).

As to claim 24, Friend discloses under the rationale above the database system of claim 21, the database system further configurable to cause:
processing a further request from a third user of the social networking system to follow the
file; 
(Friend teaches requests for updates [0072] At operation 915, a request is received at
the third party access manager application from one or more third parties to access one or more
task lists or task list items. At operation 920, the third party access manager determines whether
the requesting third party (parties) has (have) access permissions as granted by the owner of
the requested task list or task list items. As described above, upon receiving a request for third
party access, the first or owning user may grant access permissions on a case-by-case basis.

or more task list items. The request may be in the form of an automatic "push" of the task list
items to a third party as prescribed by the first or owning user, and the determination of whether
the third party has appropriate permissions for the task list items may be performed before the
items are pushed to the third party.)
and
causing, responsive to processing the further request, 
(Friend [0072] At operation 915, a request is received at the third party access manager application from one or more third parties to access one or more task lists or task list items)
the third user to follow the file, the
following of the file causing the third user to receive updates when the file is modified
(Friend teaches push notifications of changes see [0073] At
operation 925, if the requesting party has appropriate access permissions for the requested task
lists or task list items, the requested task list or task list items may be displayed in a list
authoring surface user interface 120, or other suitable display for displaying the requested
content. At operation 930, one or more comments, changes, or other modifications to accessed
task list items may be received from the accessing or requesting third party. As described
above, the level of permissioned access will dictate the amount and types of changes or
modifications the requesting or third party may make to accessed task lists or task list items. At
operation 935, any changes, comments or other modifications made to one or more task list
items are persisted to the list 425 via the server 420; see also [0044] That is, according to
embodiments, the list authoring surface and/or individual task lists or task list items may be
linked to the source from which task list items were obtained (e.g., a word processing
document), and information from the task list may be pushed back to the source).



As to claim 27, Friend discloses under the rationale above the database system of claim 21, the database system further configurable to cause:
providing a first selection in association with the representation of the file, the first selection
allowing users of the social networking system to discuss the file; 
(Friend teaches adding comments/annotations i.e. discussing the file see [0047] by launching the list authoring surface user interface 120 and subsequently launching the list authoring surface information input component 510, the user may insert tasks, comments, content items or associate the document or portions of the document or tasks associated with the document with one or more people, groups or teams of people; see also [0045] According to embodiments of the invention, an expanded version of the list authoring service user interface 120 may be deployed as illustrated and described above with respect to FIGS. 2 and 3 for entering any desired information including information about or associated with a displayed document 530. 
and 
providing a second selection in association with the representation of the file, the second
selection allowing users of the social networking system to add content related to the file to the feed (Friend [0045] Underneath the title portion of the list authoring surface information
input component 510 is a comment section 520 for allowing a user to enter comments which
may be additional tasks, events, activities or other information associated with the example
subtask. For example, the comments entered in the comments section 520 may be subtasks to
the subtask "Prepare vendor proposal," or the comments entered in the comments section 520
may simply be comments to remind the user of various aspects of the associated subtask.
[0046] A content section 525 is provided for allowing other content items, for example,
documents, audio files, video files, or other content types to be associated with the example
task or subtask. A "people" section is illustrated at the bottom of the list authoring surface
information input component 510 for associating one or more people, groups of people or teams
with the subtask).

Referring to claim 29, this dependent claim recites similar limitations as claim 22;
therefore, the arguments above regarding claim 22 are also applicable to claim 29.

Referring to claim 30, this dependent claim recites similar limitations as claim 23;
therefore, the arguments above regarding claim 23 are also applicable to claim 30.

Referring to claim 31, this dependent claim recites similar limitations as claim 24;
therefore, the arguments above regarding claim 24 are also applicable to claim 31.

Referring to claim 33, this dependent claim recites similar limitations as claim 26;
therefore, the arguments above regarding claim 26 are also applicable to claim 33.

Referring to claim 34, this dependent claim recites similar limitations as claim 27;
therefore, the arguments above regarding claim 27 are also applicable to claim 34.

Referring to claim 36, this dependent claim recites similar limitations as claim 22;
therefore, the arguments above regarding claim 22 are also applicable to claim 36.

Referring to claim 37, this dependent claim recites similar limitations as claim 23;
therefore, the arguments above regarding claim 23 are also applicable to claim 37.

Referring to claim 37, this dependent claim recites similar limitations as claim 23;
therefore, the arguments above regarding claim 23 are also applicable to claim 37.

Referring to claim 38, this dependent claim recites similar limitations as claim 24;
therefore, the arguments above regarding claim 24 are also applicable to claim 38.

Referring to claim 40, this dependent claim recites similar limitations as claim 26;
therefore, the arguments above regarding claim 26 are also applicable to claim 40.

Claims 25, 32, 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nastacio et al., US Pub. No.: 2010/0179915, in view of Friend et al., US Pub. No. 2011/0313803, in view of Jackson et al. US Pub. No.: 2009/0172565.

As to claim 25, Nastacio/Friend do not disclose:
wherein processing the edit and updating the feed occur in near-real time;

However, Jackson discloses the database system of claim 21, wherein processing the edit and updating the feed occur in near-real time
(Jackson teaches posts/edits, shared in real-time see [0133]
Certain exemplary embodiments can allow users to post information and/or content and/or
product from a shared real-time and/or near real-time session directly and/or indirectly to a
public and/or private user profile, web page, web site, blog, rating system, review system and/or
other similar location and/or system on a social networking site, content sharing site,
ecommerce site, blog site and/or other similar system and/ or network in a manual and/or
automated manner.; see also [0091] Certain exemplary embodiments can allow users
connected in shared real-time and/or near real-time sessions to share content from multiple
different web pages, web sites, XML files, Web Services, RSS feeds, data files, content files,
databases, interaction with other applications and/or components; see also [0071] Certain
exemplary embodiments can make use of a centralized database(s) and/or text files(s) and/or
other such similar mechanism to store shared content with each user's instance making periodic
updates to and/or calls from the centralized storage mechanism and with each user's instance
also being updated by a broadcast message from another user's instance made through a
messaging server; see also [0105] Certain exemplary embodiments can allow users to connect
in a shared real-time and/or near real-time sessions by exchanging a code, URL, link, email,

communicating a shared session.).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply real-time social network activity as taught by Jackson, since it was
known in the art that social media systems can provide real-time interaction to provide a system
and/or method to allow users in different locations to share content on line and/or over a network in real-time and/or near real-time (Jackson [0056]).

Referring to claim 32, this dependent claim recites similar limitations as claim 25;
therefore, the arguments above regarding claim 25 are also applicable to claim 32.
 
Referring to claim 39, this dependent claim recites similar limitations as claim 25;
therefore, the arguments above regarding claim 25 are also applicable to claim 39.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/29/2022